248 A.D.2d 120 (1998)
669 N.Y.S.2d 552
New York City Coalition to End Lead Poisoning et al., Respondents, and Helen Walker et al., Intervenors-Respondents,
v.
Rudolph Giuliani, as Mayor of The City of New York, et al., Appellants, et al., Defendants
Appellate Division of the Supreme Court of the State of New York, First Department.
March 3, 1998
Concur  Sullivan, J. P., Rosenberger, Ellerin and Tom, JJ.
*121As for the order concerning the Health Code amendments, it is law of the case that Health Code article 173, was to be upheld and enforced by the municipal defendants in its previous form (see, New York City Coalition to End Lead Poisoning v Koch, 138 Misc 2d 188, 190-194, affd 139 AD2d 404), and that the municipal defendants may not avoid that obligation by amending the relevant Code. The court is not obliged to defer to an agency determination contrary to its prior orders (see, McCain v Giuliani, 236 AD2d 256, lv denied App Div, 1st Dept, Apr. 17, 1997, 1997 NY App Div LEXIS 4993), and the "subjective good faith" of defendant Department of Health or its attempt "to fashion its own remedy" is no defense on the civil contempt motion (Peters v Sage Group Assocs., 238 AD2d 123).
We have considered the municipal defendants' remaining arguments and find them to be without merit.